DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10440146. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10516748 alone or in combination teach each and every limitation of claims 1-20 of the instant application. For example: 
Regarding claim 1, Claims 1 and 11 of U.S. Patent No. 10440146 teach a method for fetching over the Internet a first content identified by a first content identifier and stored in a second server, by a first device identified in the Internet by a first identifier, for use with a second device identified in the Internet by a second identifier, for use with a group that includes a plurality of devices, each device in the group is identified in the Internet using a respective identifier, for use with a second content identified by a second content identifier and stored in a third server, and for use with a first server, the method comprising the steps of: 
sending, by the second device, the second identifier to the first server; (Claim 1: sending, by the second device, the second identifier to the first server.)

sending, by the first device, the first content identifier to the first server; (Claim 1: sending, by the first device, the first content identifier to the first server.)
receiving, by the first server, the first content identifier; (Claim 1: receiving, by the first server, the first content identifier.)
sending, by the second device, the first content identifier to the second server; (Claim 1: sending, by the second device, the first content identifier to the second server.)
receiving, by the second device, the first content from the second server; (Claim 1: receiving, by the second device, the first content from the second server.)
receiving, by the first device, the first content; (Claim 1: receiving, by the first device, the first content.)
sending, by each of the devices in the group, the respective identifier to the first server; (Claim 11: sending, by each of the devices in the group, the respective identifier to the first server.) 
receiving and storing, by the first server, the identifiers of the devices in the group; (Claim 11: receiving and storing, by the first server, the identifiers of the devices in the group.)
sending, by the first device, the second content identifier to the first server; (Claim 11: sending, by the first device, the second content identifier to the first server.)
receiving, by the first server, the first content identifier; (Claim 11: receiving, by the first server, the first content identifier.)

receiving, by the third device, the second content from the third server; and (Claim 11: receiving, by the third device, the second content from the third server.)
receiving, by the first device, the second content, (Claim 11: receiving, by the first device, the second content.)
wherein the second device and each of the devices in the group is a portable device that stores, operates, or uses, a mobile operating system. (Claim 11: wherein each of the devices in the group is a portable device that stores, operates, or uses, a mobile operating system.)

Claim 2 of U.S. Patent No. 10440146 teaches claim 2 of the instant application. Claim 3 of U.S. Patent No. 10440146 teaches claim 3 of the instant application. Claim 4 of U.S. Patent No. 10440146 teaches claim 4 of the instant application. Claim 5 of U.S. Patent No. 10440146 teaches claim 5 of the instant application. Claim 6 of U.S. Patent No. 10440146 teaches claim 6 of the instant application. Claim 7 of U.S. Patent No. 10440146 teaches claim 7 of the instant application. Claim 8 of U.S. Patent No. 10440146 teaches claim 8 of the instant application. Claim 9 of U.S. Patent No. 10440146 teaches claim 9 of the instant application. Claim 1 of U.S. Patent No. 10440146 teaches claim 10 of the instant application. Claim 1 of U.S. Patent No. 10440146 teaches claim 11 of the instant application. Claim 10 of U.S. Patent No. 10440146 teaches claim 12 of the instant application. Claim 24 of U.S. Patent No. 10440146 teaches claim 13 of the instant application. Claim 12 of U.S. Patent No. 10440146 teaches claim 14 of the instant application. Claim 13 of U.S. Patent No. 10440146 teaches claim 15 of the instant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455